 



Exhibit 10.1

 

BUSINESS COOPERATION AND INVESTMENT AGREEMENT

 

This Business Cooperation and Investment Agreement (“Agreement”) is made as of
the 4th day of November, 2017 (“The Effective Date”), by and between: (1) Party
A: Suda Lattana Company, a company duly organized and existing under the laws of
the Lao People’s Democratic Republic, with principal business address at
Phonsay, Kaysone, Phomvihane, Savanakhet, Laos, represented by Mrs. Malychan
Volachit, its Director, hereinafter referred to as “SLC,” and (2) Party B:
American Pacific Resources, Inc., a company duly organized and existing under
the laws of Wyoming, U.S.A., which is a wholly owned subsidiary of PHI Group,
Inc., a U.S. public company originally incorporated in Nevada in 1982 and
re-domiciled under the jurisdiction of Wyoming, U.S.A., with principal business
offices at 5348 Vegas Drive, # 237, Las Vegas, NV 89108, U.S.A., represented by
Mr. Henry D. Fahman, its Chairman and Chief Executive Officer, hereinafter
collectively referred to as “APR”.

 

W I T N E S S E T H:

 

WHEREAS, it deems desirable for SLC and APR to cooperate with each other with
respect to surveying, exploring, exploiting, processing, manufacturing and sale
of gold from an area of 27,000 hectares of gold minerals in the Province of
Savanakhet, Laos.

 

NOW THEREFORE, in consideration of the terms, promises, conditions and mutual
covenants herein contained, and each intending to be legally bound hereby, SLC
and APR are parties to this Agreement and agree as follows:

 

I. Fundamental Transactions

 

SLC and APR will primarily cooperate with each other with respect to the
following:

 

1. To mine gold from the afore-mentioned gold mineral area in Savanakhet, Laos
and build processing plant to obtain gold and gold dust.

 

2. Party B will provide to Party A a certain budget to be determined for the
expenses related to the procedures for obtaining licenses and permits for
mining, processing export quota for gold minerals and gold products. Party A
will be responsible for transferring to Party B the site and land marks for gold
mining.

 

3. Following the signing of this Agreement, Party B will transfer the funds for
the afore-mentioned budget to Party A after the licenses, permits and other
legal procedures for investment and gold mining are completed and granted by the
Government of Laos.

 



BUSINESS COOPERATION & INVESTMENT AGREEMENT

SUDA LATTANA & AMERICAN PACIFIC RESOURCES.

 



 1  

 

 



4. The expenses for the referenced budget will be accounted for as an investment
from Party B and deducted from the project’s general operation expenses.

 

II. Responsibilities of Both Parties

 

A. Responsibilities of Party A: SLC will be responsible for the following:

 

1. All legal procedures for licenses and permits to exploit gold minerals and
produce gold as well as export quota from the Lao government.

 

2. Performing all legal export procedures as required for gold products from the
project.

 

3. Jointly managing finished products with Party B.

 

4. Providing support and assistance to Party B with respect to needs in
connection with local, provincial and central governments of Laos.

 

5. Assignment and transfer of site location and land marks to Party B to develop
and implement the gold mining project.

 

6. Assignment and transfer of location for the construction of processing
facility approved by the Province of Savanakhet, Laos.

 

B. Responsibilities of Party B: APR will be responsible for the following:

 

1. Finding with investors and financing to exploit gold and build a mineral
processing plant in the Province of Savanakhet, Laos.

 

2. Acquiring and shipping modern equipment and machinery to project site to
carry out the exploitation and processing of gold minerals.

 

3. Proving list(s) of foreign personnel who will come and work in Laos on a
regular basis.

 

4. Managing and implementing the project, including but not limited to all
technical operation of gold mining and processing activities in Laos.

 

5. Ensuring quantities and quality of products and merchandises in accordance
with international standards.

 

6. Jointly managing finished products with Party A.

 

7. Closure and reclamation of mining site at each stage of completion to ensure
public health and safety, minimize environmental effects, remove waste and
hazardous material, preserving water quality, stabilizing land to protect
against erosion, establishing new landforms and vegetation.

 

BUSINESS COOPERATION & INVESTMENT AGREEMENT

SUDA LATTANA & AMERICAN PACIFIC RESOURCES.

 

 2  

 

 



III. Volume and Duration of Agreement Implementation

 

1. Volume: Depending on capacity of equipment and machinery by Party B.

 

Project site area: 27,000 ha ( twenty-seven thousand hectares), no limitation on
depth according to government decision for survey and exploration of gold
mineral.

 

2. Duration of Agreement: This agreement is valid and binding commencing the
date of signing until the end of December 2066. This Agreement may be terminated
prior to the end of duration if two parties deem that the project performance is
not effective.

 

IV. Profit Sharing

 

The finished gold products from the project will allocated as follows:

 

a. 30% directly to the Government of Laos,

 

b. After deductions of all expenses, the remaining 70% will be divided: 34.3% to
Party A and 35.7% to Party B.

 

V. Common Provisions

 

1. Both parties are responsible for diligently abiding by and fulfilling the
stipulations mentioned herein. If any problems arise during the course of
implementation, both parties will earnestly discuss and resolve them together.

 

2. Both parties will adhere to the law to supplement any details not yet
mentioned in this Agreement by mutual written consent for implementation.

 

3. In the event of force majeure that may lead to stoppage of the project and
termination of this Agreement, both parties will be notified three (03) months
in advance. Both parties will resolve the matter on the basis of equality and
fairness and not to cause damage to the other party. In case the matter cannot
be amicably resolved, both will bring it before an international court for
determination and agree to abide by the court’s verdict.

 

4. The contents of this Agreement shall be kept in strict confidence by both
parties and not disclosed to unauthorized third party(ies), except as required
by operation of law.

 

VI. Governing Law

 

This Business Cooperation Agreement shall be governed and construed in
accordance with the laws of both Lao People’s Democratic Republic and the United
States of America.

 

BUSINESS COOPERATION & INVESTMENT AGREEMENT

SUDA LATTANA & AMERICAN PACIFIC RESOURCES.

 

 3  

 

 



VII. Covenant of Good Faith

 

The parties agree that their relationship is based upon good faith and fair
dealing and that good faith is of the essence of this Agreement. All information
provided by any party to the others will be accurate and complete to the best
knowledge and belief of the disclosing party, and each party will act in good
faith and truth in all dealings with other parties and their affiliates and
contacts.

 

VIII. Notices

 

All notices, requests, or other communications pursuant to this Business
Cooperation Agreement shall be in writing or by facsimile transmission and shall
be deemed to have been duly given (i) on the date of service, if delivered in
person or by facsimile transmission; or (ii) seven business days after sending
by international express delivery services; or (iii) fourteen business days
after mailing by first class, registered or certified mail, postage prepaid, and
properly addressed as follows:

 

  If to SLC:       SUDA LATTANA COMPANY   Attn: Mrs. Malychan Volachit, Director
  Phonsay, Kaysone, Phomvihane, Savanakhet, Laos,   Telephone:+856-2058415999;
+856-2056604444; +84962442927   Email:sommalavrc@gmail.com, aphisatvle@gmail.com
      If to APR:       AMERICAN PACIFIC RESOURCES, INC.   c/o PHI Group, Inc.  
Attn: Henry D. Fahman, Chairman & CEO   5348 Vegas Drive, # 237   Las Vegas, NV
89108   Telephone: +1.720.475.5430; Facsimile: +1.720.472.8556   E-mail:
henry@phiglobal.com

 

or at such other address as the party affected may designate in a written notice
to such other parties in compliance with this paragraph.

 

IX. No Violation

 

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will violate any provision of the charters or
by-laws of SLC and APR or any commitments and obligations on the part of SLC and
APR or violate, or be in conflict with, or constitute a default under, any
agreement or commitment to which SLC and APR are a party to, or violate any
statute or law or any judgment, decree, order, regulation or rule of any court
or government authority.

 

BUSINESS COOPERATION & INVESTMENT AGREEMENT

SUDA LATTANA & AMERICAN PACIFIC RESOURCES.

 

 4  

 

 



X. Consents

 

No consent of any person, other than the signatories hereto, is necessary to the
consummation of the transactions contemplated hereby including, without
limitation, consents from parties to loans, contracts, leases or other
agreements and consents from government agencies, whether federal, state,
province or local, except as required by laws or other binding agreements.

 

XI. Assignment

 

This Agreement and all of the provisions hereof shall be binding to inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any one party without the prior
written consent of the other parties, except by operation of law.

 

XII. Authority to Execute This Business Cooperation Agreement

 

The Parties to this Business Cooperation and Investment Agreement declare that
they have full authority to execute this document and accordingly to be fully
bound by the terms and conditions herein.

 

BUSINESS COOPERATION & INVESTMENT AGREEMENT

SUDA LATTANA & AMERICAN PACIFIC RESOURCES.

 

 5  

 

 



IN WITNESS WHEREOF, the Parties hereto have caused this Business Cooperation and
Investment Agreement to be executed by their authorized representative as of the
date first set forth above.

 



Dated: November 4, 2017   Dated: November 4, 2017       Agreed by: SUDA LATTANA
CO.   Agreed by: American Pacific Resources, Inc.       /s/ Malychan Volachit  
/s/ Henry D. Fahman Signature   Signature Name: Malychan Volachit   Name: Henry
D. Fahman Title: Director   Title: Executive Chairman       Dated: November 4,
2017   Dated: November 4, 2017       Attest:     Attest:       /s/ Hoa Ba Pham  
/s/ Hoang Dinh Vo Signature   Signature Name: Hoa Ba Pham   Hoang Dinh Vo

 

BUSINESS COOPERATION & INVESTMENT AGREEMENT

SUDA LATTANA & AMERICAN PACIFIC RESOURCES.

 



 6  

 

